10/11/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 22-0348


                                       OP 22-0348                       FLED
                                                                        OCT 1 1 2022
                                                                      Bowen Greenwood
 DAVID LLOYD LERVOLD,                                               Clerk of Supreme Court
                                                                       State of Montana


             Petitioner,

       v.                                                          ORDER

 PETE BLUDWORTH, Warden,

             Resp ondent.



      In compliance with this Court's August 30, 2022 Order, the Department of
Corrections (the Department or DOC) has filed a supplemental response, concerning the
credit of time as a parolee that self-represented Petitioner David Lloyd Lervold sought in
his Petition for Writ of Habeas Corpus. The Department explains that Lervold is not due
any additional credit for time served while he was on parole from August 16, 2018 to
June 15, 2020.
      By way of background, on April 12, 2017, the Richland County District Court
revoked Lervold's three-year, suspended sentence and imposed a three-year DOC
commitment to run consecutively to Lervold's sentence from the Yellowstone County
District Court (2017 sentence upon revocation). On August 30, 2022, this Court issued an
Order, granting Lervold's Petition in part and remanding the matter to the Richland County
District Court to run the 2017 sentence upon revocation concurrently.
      The Department puts forth that this Court correctly denied Lervold's Petition and
that this Court should reach the result here again. The Department explains that when the
Board of Pardons and Parole (Board) revoked Lervold's parole on October 1, 2022, the
Board did not impose any dead time, which would have unlawfully extended his sentence.
The Department points to § 46-23-1025(6), MCA, and the definition of dead time, which
is a declination of credit for time served on parole. The Department clarifies, contrary to
Lervold's argument, that the Board did not impose any dead time on Lervold at his parole
revocation. The Department adds that the Records Department did not change Lervold's
sentence calculation upon his parole revocation because no dead tirne was applied to his
sentences, thereby extending Lervold's custodial sentences. The Department notes that
what changed was Lervold's new five-year, consecutive sentence, irnposed on December
7, 2020, in the Yellowstone County District Court. It notes that the Records Department
had to recalculate Lervold's sentences following the written judgment.'
       The Department further points to the accornpanying sentence calculation. The
Department explains that the Richland County District Court has since amended Lervold's
2017 sentence upon revocation to run concurrently.2 The Department reiterates that the
Board did not impose any dead tirne; however, because of the other corrections, Lervold
has a revised discharge date. Instead of a final discharge date from all sentences of July 5,
2028, the Department states that Lervold has a final discharge date of April 30, 2026.
       The Department provides a clearer picture of Lervold's sentence calculation and
why Lervold is not due any additional credit as he asserts. Lervold has not demonstrated
an unlawful sentence or illegal incarceration. Section 46-22-101(1), MCA. Therefore,
       IT IS ORDERED that Lervold's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
       The Clerk of the Supreme Court is directed to provide copies of this Order to counsel
of record and to David Lloyd Lervold personally.
       The Clerk is also directed to close this case as of this Order's date.
       DATED this I /      day of Octoher, 2022.




I The Department includes a copy of the Yellowstone County District Court Nunc Pro Tunc Order,
issued January 20, 2021, where the court corrected the credit for jail time served.

2 The Department includes a copy of the Richland County District Court's Amended Order
Revoking Suspended Sentence, and Sentence, issued on August 31, 2022.

                                              2